                 IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


 TRAMAINE BRADLEY,

        Plaintiff,
                                               CIVIL ACTION FILE
 v.
                                               NO.1:16-CV-1012-MHC-DAB
 PHILLIP SMALL,Deputy Officer,
 individually and in his official
 capacity,SETH SPOONER,Deputy
 Officer, individually and in his
 official capacity, MIKE STACEY,
 Deputy Officer, individually and in
 his official capacity,

        Defendants.


                                       ORDER

      This action comes before this Court on the Final Report and

Recommendation("R&R")of Magistrate Judge David A. Baker [Doc. 88] finding

that the parties filed a joint stipulation of dismissal with prejudice [Doc. 87] and

recommending that the Court enter an order directing the Clerk of the Court to

close this case. The R&R provided notice that, in accordance with 28 U.S.C.

§ 636(b)(1), the parties were authorized to file objections within fourteen(14) days
ofthe receipt ofthat Order. Within the time period for filing objections, no party

filed objections to the R&R.

      Absent objection, the district courtjudge "may accept, reject, or modify, in

whole or n part, the findings or recommendations made by the magistrate judge."

28 U.S.C. § 636(b)(1). Based upon the absence of objections to the R&R,in

accordance with 28 U.S.C. § 636(b)(1), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no plain error and that the R&R is supported by law.

      The Court APPROVES AND ADOPTS the Report and Recommendation

[Doc. 88] as the judgment ofthe Court. The action is DISMISSED WITH

PREJUDICE. The Clerk of Court is hereby ORDERED to close this case.

      IT IS SO ORDERED this              day of October, 2018.




                                      MARK H. COHEN
                                      United States District Judge




                                         2
